149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Barbara WHITEHEAD, Appellant,v.UNITED STATES of America, Appellee.
No. 97-3792.
United States Court of Appeals, Eighth Circuit.
Submitted: May 15, 1998.Filed: May 21, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Barbara Whitehead appeals the district court's1 denial of her 28 U.S.C. § 2255 motion.  We have carefully reviewed the record and the parties' briefs, and conclude Whitehead's motion was properly denied.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas